The complaint, supplemented by the more specific statement, sets forth, in substance, that the parties, on a Sunday, entered into a written agreement for a sale of real estate, the agreement on its face being dated as of the next day and reciting the payment and receipt of $100 to apply on the purchase price; that about two days later the defendants accepted $100 as a deposit on the transaction; and again a few days later an additional deposit of $600; but thereafter the defendants refused to perform the agreement although the plaintiff was ready, willing and tendered performance. These allegations must be taken as admitted for purposes of the demurrer, which is upon the ground that the contract is illegal and unenforceable because made on Sunday.
The facts concerning the payment and receipt of a consideration distinguish the case from Nygren v.Potocek, 133 Conn. 649. Section 7980 of the General Statutes (formerly Rev. 1930, § 5665, discussed in the Nygren case) provides that "[n]o person who shall have received a valuable consideration for a contract, express or implied, made on Sunday, shall defend any action upon such contract on the ground that it was so made, until he shall have restored such consideration." In the face of the statute the defense of illegality as raised by the demurrer must fail. Facts not yet disclosed must determine whether or not the defense will lie.
   The demurrer is overruled.